Citation Nr: 1739588	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-26 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for mild scoliosis, thoracic spine with degenerative disc disease and degenerative joint disease (upper back condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1979 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2016, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Board finds that additional development is needed.  Specifically, a new VA examination is necessary to assess the current severity of the Veteran's service-connected back condition.

The record reflects that the Veteran last underwent a VA examination for her back disability in November 2011.  During the November 2016 hearing, the Veteran testified that her back condition has gotten worse since the last examination.  She indicated that she has difficulty bending and lifting and cannot sustain prolonged standing or sitting.  She also indicated that she has flare-ups, for which she uses a heating pad or takes bed rest.  She indicated that she was unsure whether her doctor had prescribed bedrest for her specifically for her back condition.  

Regarding the need for a new VA examination to evaluate the current severity of her back condition, the Veteran indicated at the hearing that she would seek private treatment and provide the examiner with the relevant Disability Benefits Questionnaire (DBQ).  The Judge agreed to leave the record open for 60 days for the Veteran to obtain this examination.  The Board has reviewed the record, and it does not reflect that this information has been submitted.  As the Veteran has indicated that her condition has gotten worse and there is no examination of record assessing the current severity of her back condition, the Board determines that a new VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).

As to the Veteran's last VA examination for her back condition, the November 2011 VA examination, initial range of motion testing indicated flexion of 90 degrees or greater and extension of 30 degrees or greater.  The examiner indicated that the Veteran does not have intervertebral disc syndrome (IVDS).  The Veteran was able to perform repetitive-use testing after three repetitions, and the examiner indicated there was no additional limitation of motion following repetitive use testing.  The examiner also indicated there was no functional loss or functional impairment of the thoracolumbar spine.  The examiner noted localized tenderness or pain on palpation of the joints.  

Additional information is required for currently rating disabilities of the musculoskeletal system.  First, the Board notes that in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Additionally, since the Veteran's last VA examination, the Court has held that, "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  As such, a new VA examination is also required in order to assess all relevant rating criteria.  

Accordingly, the case is REMANDED for the following action:

1. Have the Veteran identify any additional treatment records regarding her back disability.  Send the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim for increased rating for her thoracolumbar spine disability.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  

2.  After obtaining any additional records, schedule the Veteran for a VA examination with an appropriate examiner to ascertain the current severity and manifestations of her service-connected disability of the thoracolumbar spine.  

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

The examiner is asked to review all pertinent records associated with the claims file and any assertions made by the Veteran regarding her symptoms.  The examiner is advised that the Veteran is competent to attest to observable symptoms, such as pain.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

The examiner must provide all information required for rating purposes.  Specifically, the examiner is advised that it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  

Additionally, the examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing the above actions, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




